Citation Nr: 1611482	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension due to mercury poisoning.

2.  Entitlement to service connection for aortic dissection (also claimed as residual of mercury exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that on the Veteran's September 2013 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for hypertension and aortic dissection.  Thus, the issue of entitlement to service connection for dementia is not on appeal before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his February 2016 videoconference hearing, the Veteran testified that he had been getting treatment at the Houston, Texas VA Medical Center (VAMC) since about 1995.  However, VA treatment records in the Veteran's claims folder only go back to 2006.  On remand, the AOJ should attempt to obtain and associate with the record all treatment records from 1995 to present.

Additionally, in his testimony, the Veteran reported that he was exposed to mercury as a weather equipment technician.  He testified that the room he used to repair mercury barometers in was tested and it was determined that it contained nine times the maximum amount of mercury allowable by 1973 standards.  The Veteran further noted that by today's standards that would have been about 19 times the maximum amount allowable.

In September 2011 Compensation and Pension (C&P) examination reports, the VA examiner opined that it was less likely than not that the Veteran's mercury exposure caused his hypertension and aortic dissection.  The rationale provided was that the risk factors for hypertension and aortic dissection did not list mercury exposure as a cause.  However, the Board notes that a May 2012 email from Dr. B. E. H., Ph.D., noted that mercury and mercury containing compounds can cause a breakdown of the endothelial membranes that line the arteries and lead to leakage and atherosclerotic plagues and other cardiovascular issues.  A new VA examination is necessary to determine if the Veteran was exposed to and/or poisoned by mercury, and if so, whether that caused his hypertension and aortic dissection.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for hypertension and aortic dissection, to specifically include all records since 1995.  Any records pertaining to mercury exposure and/or poisoning should also be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension and aortic dissection.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to opine whether:

a. It is at least as likely as not (a 50 percent probability or greater) that the Veteran was exposed to and/or poisoned by mercury during his active service?

b. If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's post -service hypertension and aortic dissection were caused by or related to exposure to and/or poisoning by mercury?

c. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Appellant and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




